UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ¨TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52004 FEDERAL HOME LOAN BANK OF TOPEKA (Exact name of registrant as specified in its charter) Federally chartered corporation 48-0561319 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) One Security Benefit Pl. Suite 100 Topeka, KS (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 785.233.0507 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer¨ Accelerated filerx Non-accelerated filer¨ Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).¨ Yesx No Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. Shares outstanding as of August 11, 2010 Class A Stock, par value $100 3,207,848 Class B Stock, par value $100 12,844,985 FEDERAL HOME LOAN BANK OF TOPEKA TABLE OF CONTENTS PART I FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Statements of Condition 4 Statements of Income 5 Statements of Capital 6 Statements of Cash Flows 8 Notes to Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 39 Selected Financial Data 40 Quarterly Overview 40 Financial Market Trends 42 Results of Operations 44 Financial Condition 52 Liquidity and Capital Resources 69 Risk Management 71 Critical Accounting Policies and Estimates 73 Recently Issued Accounting Standards 73 Recent Developments 73 Item 3. Quantitative and Qualitative Disclosures About Market Risk 75 Item 4. Controls and Procedures 81 PART II OTHER INFORMATION 82 Item 1. Legal Proceedings 82 Item 1A. Risk Factors 82 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 82 Item 3. Defaults Upon Senior Securities 82 Item 4. (Removed and Reserved) 82 Item 5. Other Information 82 Item 6. Exhibits 82 Exhibit 31.1 Certification of President and CEO Pursuant to Section 302 Exhibit 31.2 Certification of First VP and CAO Pursuant to Section 302 Exhibit 32 Certification of President and CEO and First VP and CAO Pursuant to Section 906 2 Important Notice about Information in this Quarterly Report In this quarterly report, unless the context suggests otherwise, references to the “FHLBank,” “FHLBank Topeka,” “we,” “us” and “our” mean the Federal Home Loan Bank of Topeka, and “FHLBanks” mean the 12 Federal Home Loan Banks, including the FHLBank Topeka. The information contained in this quarterly report is accurate only as of the date of this quarterly report and as of the dates specified herein. The product and service names used in this quarterly report are the property of the FHLBank, and in some cases, the other FHLBanks. Where the context suggests otherwise, the products, services and company names mentioned in this quarterly report are the property of their respective owners. Special Cautionary Notice Regarding Forward-looking Statements The information contained in this Form 10-Q contains forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements include statements describing the objectives, projections, estimates or future predictions of the FHLBank’s operations. These statements may be identified by the use of forward-looking terminology such as “anticipates,” “believes,” “may,” “is likely,” “could,” “estimate,” “expect,” “will,” or other variations of these terms. The FHLBank cautions that by their nature forward-looking statements involve risk or uncertainty and that actual results may differ materially from those expressed in any forward-looking statements as a result of such risks and uncertainties, including but not limited to: legislative and regulatory actions or changes; future economic and market conditions; changes in demand for advances or consolidated obligations of the FHLBank and/or of the FHLBank System; effects of derivative accounting treatment, other-than-temporary impairment (OTTI) accounting treatment and other accounting rule requirements; the effects of amortization/accretion; gains/losses on derivatives or on trading investments; the volume of eligible mortgage loans originated and sold by participating members to the FHLBank through its various mortgage finance products (Mortgage Partnership Finance® (MPF®) Program1); pricing of various mortgage finance products under the MPF Program by the MPF Provider since the FHLBank has only limited input on pricing through our participation on the MPF Governance Committee; and adverse developments or events affecting or involving other FHLBanks, housing government sponsored enterprises (GSE) or the FHLBank System in general. For additional information regarding these and other risks, see Item 1A – “Risk Factors” in our annual report on Form 10-K, incorporated by reference herein. All forward-looking statements contained in this Form 10-Q are expressly qualified in their entirety by this cautionary notice. The reader should not place undue reliance on such forward-looking statements, since the statements speak only as of the date that they are made and the FHLBank has no obligation and does not undertake publicly to update, revise or correct any forward-looking statement for any reason. PART I. FINANCIAL INFORMATION Item 1: Financial Statements 1 "Mortgage PartnershipFinance," "MPF" and "eMPF" are registered trademarks of the Federal Home Loan Bank of Chicago. 3 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF CONDITION – Unaudited (In thousands, except par value) June 30, December 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits 43 54 Federal funds sold Trading securities (Note 3) Held-to-maturity securities1(Note 4) Advances (Note 5) Mortgage loans held for portfolio, net of allowance for credit losses on mortgage loans of $2,536 and $1,897 (Note 6) Accrued interest receivable Premises, software and equipment, net Derivative assets (Note 7) Other assets (Note 10) TOTAL ASSETS $ $ LIABILITIES AND CAPITAL Liabilities: Deposits: Interest-bearing: Demand $ $ Overnight Term 0 Non-interest-bearing: Demand 3 0 Other Total deposits Consolidated obligations, net (Note 8): Discount notes Bonds Total consolidated obligations, net Mandatorily redeemable capital stock (Note 11) Accrued interest payable Affordable Housing Program (Note 9) Payable to Resolution Funding Corp. (REFCORP) (Note 10) 0 Derivative liabilities (Note 7) Other liabilities TOTAL LIABILITIES Commitments and contingencies (Note 14) Capital (Note 11): Capital stock outstanding – putable: Class A ($100 par value; 3,074 and 2,936 shares issued and outstanding) Class B ($100 par value; 12,780 and 13,091 shares issued and outstanding) Total capital stock Retained earnings Accumulated other comprehensive income (loss): Net non-credit portion of other-than-temporary impairment losses on held-to-maturity securities (Note 4) ) ) Defined benefit pension plan – prior service cost 3 6 Defined benefit pension plan – net loss ) ) TOTAL CAPITAL TOTAL LIABILITIES AND CAPITAL $ $ 1 Fair value: $8,023,932 and $7,192,957 as of June 30, 2010 and December 31, 2009, respectively. The accompanying notes are an integral part of these financial statements. 4 FEDERAL HOME LOAN BANK OF TOPEKA STATEMENTS OF INCOME – Unaudited (In thousands) For the Three Months Ended June 30, For the Six Months Ended June 30, INTEREST INCOME: Interest-bearing deposits $
